                         IN THE UNITED STATES DISTRJCT COURT
                            WESTERN DISTRJCT OF ARKANSAS
                                 HOT SPRINGS DIVISIO

UNITED STATES OF AMERJCA                        )
                                                )
V.                                              )       CRJMINAL NO. 6:18CR60020-001
                                                )
JAMES ELMER S EED IV                            )


                         PRELIMINARY ORDER OF FORFEITURE

        On September 12, 2018, a Grand Jury sitting in the Western District of Arkansas returned

an Indictment against the Defendant, James Elmer Sneed IV, charging him with one count of

having been previously convicted of a crime punishable by imprisonment exceeding one year,

knowingly possessed a firearm, in violation of Title 18 U.S.C . §§ 922(g)(l) and 924(a)(2), and a

forfeiture allegation.

        In the forfeiture allegation of the Indictment, the United States seeks forfeiture, pursuant

to Title 18 U.S .C. § 924(d), Title 18 U.S.C. § 3665 , of

        1.      A Ruger LCP .380 caliber semi-automatic pistol bearing serial number 372002383 ,

        2.      Any ammunition

as property involved in, or used to facilitate the offense.

        On April 4, 2019, the Defendant pleaded guilty to the Indictment. Pursuant to a Plea

Agreement entered into by the parties, the Defendant agrees to forfeit all rights, title and interest

to A Ruger LCP .380 caliber semi-automatic pistol bearing serial number 372002383 listed in the

Indictment. The Defendant acknowledges that all property covered by the Plea Agreement is

subject to forfeiture as property facilitating illegal conduct, or property involved in illegal conduct

giving rise to forfeiture, or as substitute assets for property otherwise subject to forfeiture.

        Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a


                                               Page 1 of 4
Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that

upon entry of the Preliminary Order of Forfeiture, such Order will be considered final as to

defendant's interests in the property(ies). The Defendant agrees to immediately withdraw any

claims to property(ies) seized in connection with this case in any pending administrative and civil

forfeiture proceeding, and consents to the forfeiture of all properties seized in connection with this

case to the United States. The Defendant agrees to execute any and all documents requested by

the Government to facilitate or complete the forfeiture process(es.) The Defendant further agrees

not to contest or to assist any other person or entity in contesting the forfeiture of the property(ies)

seized in connection with this case.

        Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of

forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure

32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the

forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The Defendant

acknowledges that he understands that the forfeiture of assets is part of the sentence that may be

imposed in this case and waives any failure by the court to advise him of this, pursuant to Rule

11 (b )(1 )(J), at the time his guilty plea is accepted.

        Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional

and statutory challenges in any manner (including direct appeal, habeas corpus, or any other

means) to any forfeiture canied out in accordance with the Plea Agreement on any grounds,

including that the forfeiture constitutes an excessive fine or punishment. The Defendant agrees

to take all steps as requested by the United States to pass clear title to forfeitable assets to the

United States, and to testify truthfully in any judicial forfeiture proceeding. The Defendant also

agrees that the forfeiture provisions of the Plea Agreement are intended to, and will, survive him,

notwithstanding the abatement of any underlying criminal conviction after the execution of this
                                                 Page 2 of 4
agreement.

         Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:

         1. That based upon the guilty plea of the Defendant, the following assets shall be forfeited

to the United States:

         a.     A Ruger LCP .380 caliber semi-automatic pistol bearing serial number 372002383 ,

         b.     Any ammunition,

as property facilitating illegal conduct, or property involved in illegal conduct giving rise to

forfeiture, or as substitute assets for property otherwise subject to forfeiture.

         2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order, the United States is

authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order

and the Plea Agreement, to conduct any discovery the Court considers proper in identifying,

locating or disposing of the property; and to commence proceedings that comply with any statutes

governing third-party rights.

         3. Upon entry of this Order, the United States is authorized to commence any applicable

proceeding to comply with statutes governing third party rights, including giving notice of this

Order.

         4. The United States shall publish notice of this Order pursuant to Fed. R. Crim. P.

32.2(b)(6).

         5. That upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to Federal Rule of Criminal Procedure 32.2(c), in which all interests will be

addressed.




                                               Page 3 of 4
       IT IS SO ORDERED this ~               y of    ~             , 2019.



                                               ~~~ ~- ~~
                                              HONORABLE SUSA 0. HICKEY
                                              UNITED STATES DISTRICT JUDGE


Reviewed and consented to by:




                                                                     APR O4 2u,"
                                                                DOUGLAS F. YOUNG, Clerk
Morse U. Gist, Jr. , Counsel for Defendant                       By




                                             Page 4 of 4
